 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew YorkDistrictCouncil of Carpenters,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIOand Graphic Displays,Ltd. Cases 29-CC-436 and 29-CB-1952October 18, 1976DECISION AND ORDEROn September 29, 1975, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthis proceeding. Thereafter, General Counsel, Re-spondent, and Intervenor I filed exceptions to theAdministrative Law Judge's Decision with support-ing briefs. Respondent also filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to adopt the Administrative LawJudge's recommended Order, but to affirm her rul-ings,finding, and conclusions only to the extent con-sistent herewith.2While we agree with the Administrative LawJudge's conclusion that the 8(b)(6) allegation in thecomplaint should be dismissed, our dismissal is pred-icated upon a different legal theory.American Enka Co. engaged Zelenko Associates,Inc., to design and build an exhibit for the AmericanFashion Textile Exposition (Texpo '74) to be held intheNew York Coliseum. Zelenko's design utilizedsome panelswhich had previously been built by Ex-hibitCorporation/ContemporaryDisplays,Inc.(ECC). ECC has a contract with Respondent and itspanels carried Respondent's union label. The bal-ance of the Exhibit, however, was built for Zelenkoby Graphic Displays, Ltd. Graphic's employees arerepresented by Teamsters Local 810.The 'Exhibit arrived at the Coliseum in severalcrates. It was, to be uncrated and installed by a laborcontractor whose employees were represented by Re-spondent. When the absence of a Carpenters label onsomeof the panels was noticed, James Viggiano, as-sistant to Respondent's president, indicated that theexhibit would not be erected because Graphic was a"nonunion" shop.When informed that Graphic'semployees were members of the Teamsters, Viggianoreplied, "We don't recognize their union. We don'tdrive their trucks and they don't build our displays."Viggiano indicated that the exhibit would be erectedif it was first "handled" by a shop having a collec-i Intervention of Local 810, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America was granted by theAdministrativeLaw Judgeon the basis of its contention that interventionwas necessary to fully protect the rights of its members who were employedby Graphic Displays, Ltd2 In the absence of exceptions thereto, we adopt,pro forma,the Adminis-trative Law Judge's 8(b)(4)(i) and (u)(B) findingstive-bargaining agreement with Respondent. As a re-sult, the exhibit was transported to ECC, "handled" Iby ECC personnel, returned to the Coliseum, anderected without-further complication. For the serviceof "handling" the exhibit, ECC charged Zelenko$826.69.The Administrative Law Judge dismissed the8(b)(6) allegation 4 She found that, while Zelenkowas admittedly an employer within the meaning ofSection 2(2) of the Act, it was not an employer withinthemeaning of Section 8(b)(6) because the "exac-tion" was not paid to employees. In her view, Section8(b)(6) is concerned with payments by "employers"for services by "employees"-in other words, withwages. Since Respondent did- not represent Zelenko'semployees, pressure was exerted against Zelenko notas an employer, but as a customer of Graphic. Suchpressure, in her opinion, constituted a violation ofSection 8(b)(4), but not Section 8(b)(6).In our judgment, the Administrative Law Judgehas construed Section 8(b)(6) too narrowly. In ana-lyzing this section of the Act, the question is not somuch to whom the exaction is paid, as it is the pur-pose for which the exaction is paid. There is nothingin the statutory language itself or in its legislativehistory which suggests to us that in order for a pay-ment to be considered an exaction under" Section8(b)(6) it must be paid to employees.While we disagree with the rationale of the Admin-istrative Law Judge, we do not quarrel with her re-sult.In our judgment, Respondent's, conduct wasproscribed by Section 8(b)(4)(i) and (ii)(B), but notby Section 8(b)(6). The touchstone for any analysisof Section 8(b)(6) is whether or not any "work" isperformed or to be performed. As the Supreme Courtstated inAmerican Newspaper Publishers Associationv.N.L.R.B.,345 U.S. 100, 110-111 (1953):The Act now limits its condemnation to instan-ces where a labor organization or its agents ex-act pay from an employer in return for servicesnot performed or not to be performed. Thus,where work is done by an employee, with theemployer's consent, a labor organization's de-mand that the employee be compensated fortime spent in doing the disputed work does notbecome an unfair labor practice. The trans-action simply does not fall within the kind offeather-bedding defined in the statute.3As discussed,infra,ECC opened and unpacked the crates, checked theelements,cleaned the panels,made minor repairs,repacked the crates, andengaged in other miscellaneous handlingSec. 8(b)(6) provides that it shall be an unfair labor practice for a unionto cause or attempt to cause an employer to pay or deliver any mon-ey or otherthing of value,in the nature of an exaction for serviceswhich are not performed or not to be performed..226 NLRB No. 52 NEW YORK DISTRICT COUNCIL OF CARPENTERS453Section 8(b)(6) leaves to collective bargainingthe determination of what, if any, work, includ-ing bona fide "made work," shall be included ascompensable services and what rate of compen-sation shall be paid for it.In the instant case, work was performed by ECCon the American Enka exhibit. David Fisher, ECC'svice president, testified that when the exhibit arrivedat the ECC shop it was uncrated, the elements werechecked, the panels were cleaned, minor repairs weremade, miscellaneous services were performed, and itwas then recrated and returned to the Coliseum. Ac-cordingly, it is clear that the bill submitted to Zelen-ko by ECC was for work which was actually per-formed.The Administrative Law Judge found Fisher'shearsay testimony 5 unreliable and noted that whenthe' exhibit returned to the Coliseum "it bore no visi-ble evidence" that any work had been performed onit.Given the nature of the work claimed to have beenperformed (i.e., inspecting, cleaning, minor repairs,etc.) a conclusion that the exhibit bore no "visibleevidence" of any alteration cannot be deemed tanta-mount to a finding that no such work was actuallyperformed. In addition, there is no dispute that serv-ices such as those under consideration are frequentlyperformed, by ECC for exhibitors in the New YorkCity area. Under all the surrounding circumstances,including the fact that the General Counsel profferedno evidence whatsoever which would in any waytend to refute or undermine Fisher's claims, we con-clude that ECC actually did "work" on the AmericanEnka exhibit within the meaning of Section 8(b)(6).Our dissenting colleagues argue that even if ECCdid perform the services as alleged, such services arenot "relevant services." We disagree. The exhibit wascomposed of several different panels,' some new andsome old. It was important, therefore, that all of thepanels be-clean, be in good repair, fit together prop-erly,and create a fresh, unified appearance. Theservices performed by ECC furthered this objectiveand were therefore "relevant."Itmay well be that ECC's services were unneces-sary and/or' were not desired by Zelenko, but neces-sity and/or need are not-and never have been-thedeterminants of whether the services are "relevant"under Section 8(b)(6). As the Supreme Court statedinAmerican Newspaper Publishers, supra,"Section8(b)(6) leaves to collective bargaining the determina-tion of'what, if any, work, including bona fide `makework,' shall be included as compensable services and5 Fisher apparently never saw the work actually being performed.what rate of compensation shall be paid for it." 6It issufficient that the work performed has to do with theproduct or service offered, regardless of whether thework is necessary or desirable.Finally, we disagree with our dissentingcolleaguesthatRespondent's conduct violates Section 8(b)(6)because its demand did not occur within the confinesof a collective-bargaining relationship.Nothing inthat section implies that its applicability is dependenton the existence or nonexistence of a collective-bar-gaining relationship. It is designed to accomplish oneobjective, and one objective only-the prevention ofthe payment of money for work not performed or notto be performed. This objective applies both withinand without a collective-bargaining relationship. Zel-enko could have refused to let the exhibit be "han-dled" by ECC, but it didn't. It acquiesced in thework and was billed for it. This does not constitute aviolation of Section 8(b)(6).For the foregoing reasons, we shall dismiss the8(b)(6) allegations in the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its' Order the recommendedOrder of the Administrative Law Judge, and herebyorders that the Respondent, New York DistrictCouncil of Carpenters, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, NewYork, New York, its officers, agents, and representa-tives, shall take the action set forth in the said recom-mended Order.MEMBERS PENELLO and WALTHER, dissenting:We disagree with the conclusion of ourcolleaguesthatRespondent's conduct was permissible underSection 8(b)(6) of the Act. In our view, Respondent'sactions amount -to nothing less than requiring thepayment of something for nothing-a clear violationof Section 8(b)(6).As noted by the majority, Zelenko Associates, Inc.(Zelenko), was retained by American Enka Co. todesign and build an exhibit for the American Fash-ion Textile Exposition. The exhibit consisted of sev-eral,separate panels which were to be joined togetherat the exhibition site. Some of the panels, built byindividuals represented by Respondent, had beenused in prior exhibitions. These panels carried Re-6 See alsoN.L.R.B. v Gamble Enterprise, Inc.,345 U.S 117 (1953).Local456, International Brotherhoodof Teamsters, Chauffeurs,'Warehousemen andHelpers ofAmerica(J R. Stevenson Corp.),212 NLRB 968 (1974), andMe-tallic LathersUnion of New York and iLvicmity, Local 46 of the Wood Wireand Metal Lathers InternationalUnion, AFL-CIO (Expanded Metal Engi-neering Co),207 NLRB 631 (1973), relied on,by our dissenting colleagues,are distinguishable in that no work was performedin connection with thedisputed function 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's union label. Other panels, however, wereconstructed specifically for Texpo '74 by individualsrepresented by Teamsters Local 810 and did not-car-ry Respondent's union labeL When the exhibit ar-rived at the Coliseum, it was complete and ready forinstallation by a contractor whose employees wererepresented by Respondent.During installation, the absence of Respondent'slabel on some of the panels was noticed and workimmediately came to a halt. James Viggiano, assis-tant to, Respondent's president, indicated that theonly way installation could proceed would be ,forZelenko to remove the exhibit from the Coliseumand have it "handled" by a shop having ,a collective-bargaining agreement with Respondent. Faced withthe imminent opening of the Exposition, Zelenko ac-quiesced in-having the exhibit recrated, transportedto Exhibit Corporation/Contemporary Displays, Inc.(ECC), and "handled" by ECC personnel? For the"services", performed by ,ECC, -Zelenko was billed$826.69.-The Administrative Law Judge found that Re-spondent, through Viggiano, was responsible forZelenko's having the exhibit make the trip betweenthe Coliseum and the ECC shop. She also found thatViggiano had no interest in offering genuine servicesto Zelenko, but was merely concerned with assertingRespondent's ultimate control over what exhibitscould be displayed in New York. Accordingly, sheconcluded that "Respondent's demand falls consid-erably short of being a bona fide offer of- the compe-tent performance of relevant service." Finally, theAdministrative Law Judge found that "when the ex-hibit returned to the Coliseum [from the ECC shop]it bore no visible, evidence that any alteration, repairor other work had been performed on it."In spite, of these findings-with which we agree-the Administrative Law Judge nevertheless dismissedthe 8(b)(6) allegation in the complaint. We concur inour colleagues' rejection of the Administrative LawJudge's analysis. However, we find their reasoning tobe no more persuasive.The majority refuses to find an 8(b)(6) violationbecause, in their view, ECC provided "relevant serv-ices" for which it was entitled to be paid. We sharethe Administrative Law Judge's skepticism that anyservices-relevant or otherwise-were actually per-formed by ECC on the exhibit. However, in the ab-sence of a specific finding that such services werenotperformed, we will assume for purposes of analysisthat ECC did in fact inspect, clean, and make minorrepairs on the exhibit. Even assuming this, however,an 8(b)(6) violation still exists.7 This "handling" allegedly included a visual inspection of the panels,some wiping of the panels, and miscellaneous undefined minor repairsThe majority reads Section 8(b)(6) literally and ap-plies it mechanically. In their view, if any "work" atall is performed, Section 8(b)(6) automatically be-comes inapplicable. Section 8(b)(6), however, wasnever meant to be applied literally. For example, itdoes not proscribe all payments made when employ-ees are not "working." As the Supreme`Court notedinAmericanNewspaper Publishers Association v.N.L.R.B.,345 U.S. 100, 111, fn. 10 (1953):Section 8(b)(6) does not relate to union requestsfor, or insistence upon, such types of paymentsas employees' wages during lunch,. rest, waitingor vacation periods; payments for service on re-lief squads; or payments for reporting for dutyto determine whether work is-to be done. Suchpractices are recognized to be incidental to, theemployee's general employment and are givenconsideration in fixing the rate of pay for it.They are not in the nature of exactions of payfor something not performed or not to be per-formed,. See 93 Cong. Rec. 6859.On the other side of the coin-and more applicableto the instant proceeding-Section 8(b)(6) does notsanction the payment of money for everything thattechnically qualifies as a service. Again in the wordsof the Supreme Court, this time inN.L.R.B. v. Gam-ble Enterprises, Inc.,345 U.S. 117, 123 (1953):We are-not dealing here with offers of,mere "to-ken" or nominal services. The proposals beforeus were appropriately treated by-the Board asoffers in good faith of substantial performancesby competent musicians. There is no reason tothink that sham can be substituted for substanceunder §8(b)(6) any more than under any otherstatute.-Once it is acknowledged that Section. 8(b)(6) can-not be read literally, it then becomes necessary todistinguish between those services which are "token"or "nominal," and those which are not. The SupremeCourt made clear in bothAmerican Newspapers Pub-lishersandGamblethat those terms are to be narrow-ly construed when considered in the context of a col-lective-bargaining relationship. In the first case,certain publishers were faced with union demandsthat printers be paid for setting bogus type. In thesecond case, theater owners were required to hire lo-cal orchestras to play in connection with certain pro-grams even though the owners did not need or wantthe orchestras. In both cases, the disputed practiceshad developed over the course of longstanding con-tractual relationships.In neither case did the Supreme Court find an8(b)(6) violation. The Court noted that while the dis- NEW YORK DISTRICT COUNCIL OF CARPENTERSputed work,may well have beenvirtuallyuseless tothe employers involved,itwas not going to pass judg-ment on the value of an agreement which the partiesthemselves had negotiated.InAmericanNewspaperPublishers,the Court-stated(at 111):Section 8(b)(6) leaves to collective bargainingthe determination of what, ifany, work,includ-ing bona fide"make work,"shall be included ascompensable services and what rate of compen-sation shall be paid for it.InGamblethe Courtframed the issue in these terms(at 123-124):[Whhen an employer receives a bona fide offer ofcompetent performance of relevant services, itremains for theemployer,through free and fairnegotiation,todetermine whether such offershall be accepted and what compensation shallbe paid for the work done.It is readily apparent that what the Supreme Courtwas protecting in these cases was not the right ofunions to compel employers to pay for useless ser-vices, but rather the right of unions to compel em-ployers to honor their negotiated bargaining agree-ments.Preservationof the collective-bargainingprocess was the Supreme Court's goal.The situation before us in the instant case standsinmarked contrast to those consideredby the Su-premeCourt.Zelenko does not now have-and inso-far as the record shows never has had-a collective-bargaining or contractual relationship with Respon-dent.In demanding that the American Enka exhibitbe "handled"by a union shop,Respondent was notseeking to have Zelenko abide by a previously nego-tiated agreement.As theAdministrative Law Judgefound,Viggiano"[a]ppears to have been concernedonly to assert Respondent'sultimate control overwhat exhibits could bedisplayedin NewYork." Pro-tection of power-play tactics such as these isclearlynot what the SupremeCourthad in mind inAmeri-can Newspaper PublishersandGamble.We are thus left with the task of delineating theboundaries of Section 8(b)(6) in the absence of a col-lective-bargaining and contractual relationship. Thisissue was facedby theBoard in two recent decisions.Metallic Lathers Unionof New York and Vicinity, Lo-cal 46 of the Wood,Wire and MetalLathersInterna-tional Union,AFL-CIO (ExpandedMetal EngineeringCo.),207.NLRB 631(1973),Local456, InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers,of America (J.R. StevensonCorp.), 212NLRB 968- (1974). In both cases the testadopted bythe Board was the one suggested by the SupremeCourt inGamble.In order to avoid the proscriptionof Section 8(b)(6), the union must make "a bona fide455offer of the competent performance of relevant serv-ices."InMetallic Lathers,as in the instant case, therewas no collective-bargaining relationship betweenthe employer and the respondent union (Lathers) be-cause the employer's employees were already repre-sented by another union. The Lathers demanded thatthe employer hire a lather to do work already beingperformed by a teamster. In the face of picketing, alather was hired who performed miscellaneous officeduties.The Board adopted the Administrative LawJudge's findings that since the employer did not have"even any prospective need for the services of a lath-er," the Lathers demand did not constitute "a bonafide offer of competent performance of relevant ser-vices."InStevenson,the Teamsters required the employerto retain a union steward even though,the employeremployed no teamsters.' The steward did no work forthe employer but merely checked the union cards ofdrivers entering construction sites. The Board con-cluded that the union's demand was made in the faceof knowledge that the employer did not have "even aprospective need for the specialized services" of ateamster,and thus the demand fell "considerablyshort of being a bona fide offer of the competentperformance of relevant services."In our judgment,Metallic LathersandStevensonare determinative of this case because Respondent'sdemand that the exhibit be "handled" by -a unionshop was neither "bona fide" nor for "relevant ser-vices."When the American Enka exhibit arrived atthe Coliseum, it'was complete and ready for installa-tion.Whatever 'final adjustment and cleaning wasnecessary was going to be performed by Zelenko'sown employees once the exhibit was erected. Zelenkothus did not have "even a prospective need for thespecialized, services" offered by ECC. Respondentdoes not contend otherwise. At no point has Respon-dent asserted that ECC's services were necessary inorder to properly erect the exhibit.9 And this bringsus to the most important point of all-whether Re-spondent's offer was bona fide.In our view, the record could not be clearer in es-tablishing that Respondent's demand was not bonafide. The only reason that Viggiano refused to permitthe exhibit to be installed was because some of thepanels had been constructed by teamsters rather thanby carpenters. Viggiano couldn't have cared less8While the employer was forced, under pressure, to sign a contract withthe Teamsters,it employed no teamsters and there were no employees per-forming teamster workIndeed, in its exceptions, Respondent contends that "the relevance orsignificanceof the work performedis of no consequence in an 8(b)(6) pro-ceeding " 456DECISIONSOF NATIONALLABOR RELATIONS BOARDwhether any meaningful work was performed byECC on theexhibit. His only concern was to guaran-tee that Respondent-and Respondent alone-retainthe authority to determine what exhibits will and willnot be displayedinNew York City.His object wasthus to obtain payment,of something for nothing.This conclusion brings us full circle back to thewords of the Supreme Court inGamble(at 123):We are not dealing here with offers of mere "to-ken" or nominal services....There is no rea-son to think that sham can be substituted forsubstance under §8(b)(6) any more than underany other statute.The sham which was not presentinGambleispresenthere.The services performedby ECC,ifany, wereindeed token or nominal services designed to dis-guise Respondent'smuscle-flexing.We donot thinksuch services rise to the level of "work"within themeaning of Section 8(b)(6) so as to provide statutoryprotection for Respondent's conduct.For the foregoing reasons, we dissent from our col-leagues' dismissal of the'8(b)(6) allegations in thecomplaint.DECISIONSTATEMENT OF THE CASEJOSEPHINEH. KLEIN, Administrative Law Judge: On Oc-tober 22, 1974, Graphic Displays, Ltd. (hereinafter Graph-ic) filed two charges against New York District Council ofCarpenters, United Brotherhood of Carpenters and Joinersof America, AFL-CIO (hereinafter Respondent), allegingthat since April 22, 1974, Respondent had engaged in sec-ondary boycott activities directed against Graphic in viola-tion of Section 8(b)(4)(i) and (ii)(B) of the Act I (Case 29-CC-436) and had caused or attempted to cause the exac-tion- of money for services not performed, in violation ofSection 8(b)(6) (Case 29-CB-1952).On November 8, 1974, the Regional Director issued acomplaint on the secondary, boycott charge. Pursuant todue notice, a hearing was held before me in Brooklyn, NewYork, on that complaint on January 7, 8, 9 and 21, 1975.On the first day of the hearing Local 810, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (hereinafter Local 810) was per-mitted to intervene. All parties were represented and wereafforded full opportunity to present oral and written evi-dence and toexamineand cross-examine witnesses. Thepartieswaived oral argument and thereafter briefs werefiled on behalf of the General Counsel and Respondent.On March 25, 1975, a complaint was issued on the8(b)(6) charge. On March 28, the General Counsel movedto consolidate the two cases and reopen the hearing. OnApril 14, 1975, over Respondent's opposition, the motion1National LaborRelationsAct, as amended (29 U S.C Sec 151,et seq )to consolidate and reopen was granted. A further hearingwas held before me in Brooklyn, New York, on May 21,1975. Short oral argument was presented and thereaftersupplemental briefs were filed on behalf of the GeneralCounsel, Respondent, and the Intervenor.Upon the entire record,' together with careful observa-tion of the witnesses and consideration of the briefs, Imake the following:FINDINGS OF FACT1.PRELIMINARY FINDINGS1.Graphic, a New York corporation with its, principaloffice and place-of business-in Staten Island, New York, isengaged in the manufacture, sale, and distribution of signs,exhibits,displays, exhibit booths, and related products.During the past year, a representative period, Graphic, inthe course and conduct of its business operations, pur-chased and caused to be transported and delivered to itsplace of business goods and materials valued in excess of$50,000 directly from points outside the State of NewYork.2.Zelenko Associates, Inc. (hereinafter Zelenko), a NewYork corporation with its principal office and 'place ofbusiness in New York City, is engaged in performing andproviding advertising and public relations services and re-lated services. During the past year, a representative peri-od, Zelenko, in the course and conduct of its business oper-ations, performed services valued in excess of $50,000 in,and for enterprises located in, States other than New York.3.Lincoln Pitt & Associates (hereinafter LPA), a NewYork corporation with its principal office and place ofbusines's in New York and Farmingdale, New York, is en-gaged in performing advertising and' publicrelations ser-vices and related services. During the past year, a represen-tativeperiod,LPA, in the course and conduct of itsbusiness operations, performed services valued in excess of$50,000 for various enterprises located in states other thanNew York.4.United Exposition Service Co. (hereinafter United), aNew York corporation with its principal office and placeof business in New York City, is engaged in providing car-pentry and maintenance services and related services forindustrial trade shows and for exhibitors at such shows.During the past year, a representative period, United, inthe course and conduct of its business operations, fur-nished carpentry and maintenance services valued in ex-cess of $50,000 to various enterprises each of which haspurchased goods valued in excess of $50,000 directly fromsuppliers located outside New York State.5.Manncra•t ' ExhibitorsService,Inc.(hereinafterManncraft), a New Yoik corporation with-its principal of-fice and place of business in Long Island City, New York,is engaged in providing- carpentry and maintenance ser-2 The record of the hearing on May 21, 1975, is corrected throughout toshow the' Administrative Law ,Judge's name as "Klein" Although the tran-script'contains'numerous other errors, no further corrective order is beingissued because the errors are in themain self-evident and not crucial. Whereappropriate, minor corrections have been made in portions of the recordquoted herein NEW YORK DISTRICT COUNCIL OF CARPENTERSvices and related services for industrial trade shows and forexhibitors at such shows. During the past year, a represen-tative period, Manncraft, in the course of its business oper-ations, furnished carpentry and maintenance services val-ued in excess of $50,000 to various enterprises, each ofwhich purchased goods valued in excess of $50,000 directlyfrom suppliers located outside the State of New York.6.Graphic, Zelenko, LPA, United, and Manncraft are,and have been at all times material herein, engaged in com-merce within the meaning of Sections 2(1), (6), and (7) and8(b)(4) of the Act.7.The complaint in Case 29-CB-1952 alleges, and Re-spondent has admitted, that Graphic, Zelenko, and Unitedall are, and have been at all times material herein, employ-ers engaged m,commerce within the meaning of Section2(2), (6), and (7) of the Act.,8.Respondent is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) 'of' the Act.9.Local 810, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America is,and has been at all times material herein, a labor organiza-tion within the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. The IssuesInvolved in the present case are two trade shows: a tex-tile show (Texpo '74) at the New York Coliseum at thebeginning of June 1974 and an audio show at the StatlerHilton Hotel at the beginning of October 1974. No matterwhere they are constructed, individual exhibits are trans-ported to the site of a trade show and there erected, usuallyby employees provided by a labor contractor. United andManncraft, respectively, provided the carpentry and relat-ed labor for the erection of advertising exhibits at thosetwo shows. They have collective-bargaining agreementswith Respondent and other AFL-CIO craft unions .3For many years Peter Martin, president of Graphic, hasbeen engaged in the business of building exhibits for tradeshows in the New York area. His carpenter employees are,and apparently always have been, represented by Local810 of the Teamsters. Graphic built exhibits for display byAmerican Enka Co. at the Texpo '74 show at the Coliseumand by Garrard Division of Plessy Corporation 4 (Garrard)for display at the Audio Show at the Statler Hilton Hotel.In both instances the carpenters assigned to erect the ex-hibits discontinued work before completion, with resultantbrief work stoppages on the exhibits.The General Counsel (together with the Charging Partyand the Intervenor) maintains that the carpenters' workstoppages were induced and encouraged by the Union forthe purpose of having exhibitors and designers cease doingbusiness with Graphic. Respondent, on the other hand,contends that the refusals were' pursuant to the indepen-3Transportation and drayage are separately arranged and conducted un-der agreements with Teamsters' locals They are not involved in this case.4 SO identified by testimony, but referred to as Garrard Electronics, Inc.,in the complaint457dent individual decisions of the carpenter employees in-volved, without inducement, encouragement, or any formof intervention by Respondent.The remaining issue, raised by the second complaint,arises out of the fact that the American Enka 'exhibit wasfinally erected only after it had been removed from theColiseum to a shop having a collective-bargaining agree-ment with Respondent, and then returned to the Coliseum.The complaint alleges that Respondent violated Section8(b)(6) of the, Act by requiring the exhibitor to pay theexpenses for that round trip,' during which no services wereperformed or intended to be performed. Respondent de-nies that it caused the round trip to be made. Additionally,Respondent maintains that "services" were performed onthe exhibit at the union-affiliated shop and therefore therecould not be any violation of Section 8(b)(6).B. The Facts1.BackgroundBecause trade show work is necessarily sporadic, thereare virtually no craft employees regularly engaged in suchactivity and, accordingly, there is no separate local unionof exhibition carpenters. James Viggiano, assistant to thepresident of Respondent Union,is incharge of the Union'sactivitieswith respect to carpentry at trade shows andother expositions. Apparently-all hiring for such work isdone by labor contractors through Viggiano, who obtainsworkers from Respondent's various locals, of which thereare about 48.There was testimony that Respondent's collective-bar-gaining agreements contain no-strike clauses, the preciseterms of which do not appear. The' International Union'sConstitution and Laws contain a lengthy article concerningthe Union label, providing in part:N. It shall be the duty of all District Councils, LocalUnions and each member to promote the use oftrim and shop-made carpenter work . . . and tomake it generally known to the members of the Lo-calUnion that it is necessary to all mill and shopmembers and the United Brotherhood that productsmade in factories, shops or mills where only mem-bers of the United Brotherhood are employedshould be installed by fellow-members.0.Where owner or architect specifies that union ma-terials shall be used on any job or building, noneother shall be handled by the membership or ourBrotherhood, under penalty of suspension from theUnited Brotherhood.Martin testified that Graphic first encountered difficultyin having its exhibits erected by members of Respondentsometime around 1937 or 1938. He specifically recalled aproblem concerning an exhibit of his A Boy's ApparelBuyers Association Show at the Waldorf Astoria Hotel in1946.He testified that because of that difficulty he neveragain tried to have any of his exhibits appear in that hotel.Other specific problems arose in connection with an exhib-it built by Graphic for Wilcox and Gibbs for a show in theColiseum in 1936, an exhibit for Jerry Lewis Industries in a 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDshow at the Hilton Hotel in New York in 1967 or 1968, anda TWA- display which was originally built by Graphic foruse inother cities but eventually brought to New York Cityaround 1969. Martin said that for about 15 or 20 yearsbefore the Audio Show here involved, he had followed-thepractice of not having Graphic's name appear on exhibitsshown in New York City. The general practice in NewYork City is'for the show manager to designate a drayagecompany to.pick up the, exhibits at the various companies'buildings and/or storing them and then transport them, alltogether, to the show site. At the end of the show the samedrayagercompany picks up the exhibits at the show site andhas them transported to the builders or other places indi-,cated on return labels contained inside the crates. Martintestified that he long ago adopted the practice of having hisexhibits in the New York area labeled in the customers'names,using Graphic's address but not its name. Since1972 an average of about 50 exhibits per year built byGraphic have been shown in the New York area. Duringthe second half of 1974 there were about five or six Graph-ic-built exhibits displayed in New York. Two or 3 suchexhibits (other than the American Enka display) wereerected without problem in the Texpo '74 show at the Coli-seum.Of course, no items built by Graphic ever bear theCarpentersunionlabel.5It isundisputed that, while there apparently have beensomewhat frequent difficulties concerning erection of non-union or nonunion-stamped exhibits, many such exhibitsare erected by Respondent's members without question orproblem.In general, no question is ordinarily raised as toforeign-made exhibits, exhibits built by the exhibitorsthemselves rather than by outside shops, and, apparently,exhibits coming from small towns or other areas wherethere are no shops under contract with Respondent.Martin's testimony concerning his past difficulties inhaving Graphic-built exhibits erected in New York andconcerning his general practice of maintaining anonymitywas uncontradicted. Indeed the success of his attempt tomaintainanonymity was substantiated by John LaPolla,one of the two carpenters who walked off the job of erect-ing the Garrard exhibit at the Audio Show. Testifying onbehalf of Respondent, LaPolla said that, although he hadbeen engaged primarily in exhibition erection in the NewYork area for some 28 years, he had never heard of Graph-ic before the Statler Hilton episode.2. The Texpo '74at the ColiseumRonald Segal a organized the Texpo '74 (American Fash-ion Textile Exposition)to be held in theNew York Colise-um on June 4 through 6, 1974.The Coliseum lease,7execu-ted in July and August 1973, provided,inter alia:"Alllabor in connection with installation,removal,mainte-nance of the exhibit, convention or attraction...-must beperformedby A.F.L.-C.I.O.Unionlabor."Sometimearound the beginningof 1974Segal distributed to pros-5 It appears, that Local 810 generally does not affix union labels to prod-ucts made by its members6 Acting through Glendee Associates, Inc, a South Carolina corporation.7 BetweenColiseum Exhibition Corporation and Glendee Associates, Inc.pective exhibitors copies of the Coliseum's rules, which hadbeen.provided to him. However,- in the spring of 1974 Segalwas informed by. Howard Persena, operations manager oftheColiseum, that an important rule had been omittedfrom the material distributed to the exhibitors. Accordingto Segal, Persena "felt there might be some problems if itwere not mentioned." Segal thereupon issued a supplemen-talmemorandum quoting the omitted rule as follows:1."The New York District Council of U.B.C.J.A. re-quiresdisplay construction to bearCarpenters'Union Label,and exhibitors should require such la-bels to be affixed by the display, builders;Exhibitors are therefore advised to' employ only build-ers operating AFL-CIO Carpenter Union Shops fordisplay work involving carpentry."Segal telephoned Viggiano and told him of the supplemen-talmemorandum. When Segal expressed concern that hisoriginal omission of the carpentry rule might cause someproblems, Viggiano replied that he understood; the situa-tion and Segal need have no worry. Viggiano promised hisfull cooperation, as he was most anxious that successcrown the first Texpo show to be held in New York.Cone Mills, a prospective exhibitor at Texpo, had previ-ously contracted with Graphic for construction of an ex-hibit.Becoming concerned upon receiving Segal's memo-randum, Cone Mills sought assurance from Graphic thatthere would be no problem at the show. When Graphic wasunable to provide satisfactory assurance, Cone Mills can-celed its contract with Graphic. The contract price, hadbeen $8,900. Upon cancellation of the contract, Cone Millspaid only $1,200 for the exhibit design.C. J. Lynch, Segal's deputy, testified that he was in-structed by Persena to deal with Viggiano if any labor diffi-culties arose in the course of the show. Persena also toldLynch that exhibits built by Graphics had been erected atthe Coliseum on past occasions. Lynch had telephone con-versations with Martin in connection with the Cone Millsproblem. At that time Martin refused to disclose what ex-hibits built by Graphic were scheduled for display at theTexpo Show. Martin maintained that that was "confiden-tial information."American Enka Co., a textile producer, engaged Zelenkoto design and have made an exhibit for the Texpo Show.Zelenko's design included the use of some panels whichhad previously been built by Exhibit Corporation/Contem-porary Displays, Inc. (ECC) for an American Enka exhibitin a prior show. ECC has a collective-bargaining relation-shipwith Respondent and the exhibit panels previouslymade by ECC contained Respondent's union label. Thosepanels, however, were to be substantially supplemented bynewly constructed elements. ECC, ',,among others, bid onthe job of building the new exhibit, but Zelenko awardedthe contract to Graphic.The exhibit arrived at the Coliseum in several crates,none of which bore Graphic's name. On the morning ofMay 31, Michael Barofsky and another carpenter (appar-ently named Powers), then employed by United, the laborcontractor for the show, opened and unloaded the crates,under the direction of William Stasse, an employee of NEW YORK DISTRICT COUNCIL OF CARPENTERS459Graphic. According to Stasse, the old panels, i.e., thosepreviously built by ECC, were set up. At that point FrankViggiano,8 the permanent, full-time shop steward at theColiseum, approached and asked Stasse who had built theexhibit. Stasse said that he would have to call the client.Stasse telephoned Leonard Kleinman,-the Zelenko repre-sentative in charge of this exhibit, but apparently was notthen authorized to reveal the builder's identity. Stasse testi-fied that thereupon Frank announced that unless he wasinformed who had built the exhibit, work on its erectionwould not proceed. Stasse again called Kleinman, who saidhe would get to the Coliseum as soon as he could. Since thecarpenters had stopped working on the exhibit when Frankfirst approached Stasse, they were released from the joband assigned -to other work. -Kleinman testified that after Stasse's telephone call,about 10 a.m., Kleinman called Graphic. Pursuant to ad-vice received from Martin, Kleinman went to the Local 810office where he obtained some of its union labels. He tookthe Local 810 labels to the Coliseum and had Stasse affixsome to the American Enka exhibit.Kleinman was informed "by someone in the Carpenters'Union that Mr. Viggiano was the only man who couldresolve this." He them spoke to Viggiano, who asked whohad built the exhibit. When Kleinman replied-that Graphichad built it Viggiano said that it would not be erected be-cause Graphic was a- "non-union shop." When Kleinmanquestioned- that statement, Viggiano replied: "We don'trecognize their union. We don't drive their trucks and theydon't build our displays." Kleinman then informed Viggi-ano that part of the exhibit had been built by ECC. Afterthat fact was confirmed telephonically by David Fisher,ECC's vice president, Viggiano said that only the ECC'Panels would be erected at the Coliseum. Kleinman thenasked whether- there was any- available penalty or otherprocedure, such as a payment to the Union's pension orwelfare fund, which he could follow to have the' exhibiterected. Viggiano indignantly rejected the suggestion butexpressed sympathy for Kleinman's plight and said hewould try to see if some solution could be worked out.According to Kleinman, at a meeting in Segal's office laterthat day, Viggiano said that the only way Kleinman couldhave the exhibit erected was to-have it removed from theColiseum and "handled" by a shop having a collective-bargaining agreement with Respondent. Kleinman there-upon- called Fisher and arranged to have, the exhibit trans-ported to the ECC shop in Long Island City, where itwould be "handled" and then returned to the Coliseum.The exhibit was transported 9 to ECC in Long Island Cityon the morning of Saturday,-June 1,,,1974, and returned tothe Coliseum on Monday, June 3, when it was erectedwithout further problem. But the erection commencedabout 3:30 p.m., and took until about 9:30, with the resultthat most of the work was done at overtime wage rates andZelenko representatives had to work until around 3:30 a.m.on the final preparation of the exhibit, ECC billed Zelenko,as representative of American Enka, for a total of $826.69.S Frank Viggiano is James Viggiano's brother Henceforth James will gen-erally be referred to as Viggiano and his brother as Frank9 There was no evidence as to who repacked it for shipmentRespondent's version of the facts differs from the Gener-at-Counsel's in significant respects: It is Respondent's posi-tion that the two carpenters stopped working on erection ofthe American Enka exhibit on their own initiative, whenthey observed that the "new" panels did not bear Respon-dent's union label.-- -Barofsky, one of the two carpenters who walked off, tes-tified that about 10 a.m. on Friday, May 31, he and acoworker started to uncrate the American Enka exhibit.The first two crates were "a little elderly" and "had somekind of markers" which Barofsky could not clearly deci-pher. Thereafter, when they reached, "new cases," he "real-ly investigated and looked for the Union label." Findingno Carpenters-union labels on the "new" panels, Barofskysought the shop steward. Unable to find the steward, Ba-rofsky spoke to the carpenters' foreman. When the fore-man confirmed the absence of union labels, Barofsky andhis partner refused to continue the job, and they -were -sentto the dispatcher for assignment to other work. By the timeBarofsky got to the dispatcher, Frank, the steward, hadarrived and was present with the foreman.Barofsky denied that he had ever been instructed by theforeman or by -any union representative to refuse to workon the goods. Having worked as a union carpenter forsome 35 years, he personally felt very strongly about theunion label. He further testified that at union meetings themembers were told to "respect" the union label and to "seethat everything is made by Union men. That is the mean-ing of the label." However, he personally had "never hadthe privilege of "walking off a job" because everything that[he] worked was under the Union stamp." He further testi-fied that it is the function of shop stewards "to watch thatevery man is satisfied and everything was -supposed to beUnion label, especially new stuff." If there were no unionlabel, "the work wouldn't go on." A steward who finds -nounion label calls the union representative, who "goes overto the contractor and they iron it out. Whether the stuffgoes back or as a -rule mostly it goes back." _Barofsky'smodification and partial retraction-of these portions of histestimony, on "rehabilitating" -examination by Respon-dent's counsel, were unconvincing. Even on this redirectexamination Barofsky testified that at a union meeting"only a couple of months ago" the members were told to"watch the label."Benjamin LaRosa, vice president of United, testifiedthat -he first learned of the problem at the American Enkaexhibit at about 10 or 10:30 a.m. on Friday, May 31, fromC. J. Lynch, Segal's deputy in charge, of logistics' for theshow. LaRosa testified that he' immediately went to theexhibit,with Lynch declining to !accompany him. At theexhibit, LaRosa found Kleinman, two carpenters, and alaborer. LaRosa testified that, when informed that the menrefused to work because of the absence of the union label,he had them released.. He said he then intended to seek outViggiano "and, maybe we can talk to these -guys and try toget them back to work."-According to LaRosa, Viggiano, appeared shortly there-after and, after being introduced by LaRosa, Kleinman,and Viggiano, discussed the matter. When, in answer toViggiano's questions, Kleinman said that Fisher (ECC) hadbuilt the exhibit, Viggiano said he wanted to check up by 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDtelephoningFisher.ThereafterViggiano irately -com-plained to Kleinman concerning his misstatement. BothLaRosa and Viggiano were angered by Kleinman's sugges-tion that he might make a "contribution to the Carpenters'Pension Fund or something like that" to solve the problem.LaRosa did not recall any mention of Graphic or Local810 at that time., The conversation ended with Viggianosaying he was going to lunch and would be in touch withLaRosa and Kleinman later. LaRosa testified that he didnot see Viggiano or Kleinman againthat day. - 'LaRosa testified that he has encountered incidents ofunion label problems in the past. It has been his practice-to"let it cool off for a couple of hours" and then to see Viggi-ano and"talk him into talking his men into going back towork," saying, "Look, this is the last time this will happen."However, LaRosa also testified that Viggiano had neverpreviously spoken of any problems involving Graphics. La-Rosa said there had never been a request that an exhibit beremoved from a show and no such demand would be al-lowed.He first learned of the removal of the AmericanEnka exhibit when a trucker called him to arrange a sched-ule for picking the-material up on Saturday morning. La-Rosa did not ask why the exhibit was being moved, al-though it is very unusual for an exhibit to go out shortlybefore a show"unless there is something wrong."Lynchtestifiedthat he first heard of the problem in themorning, when Segal told him and instructed him to haveLaRosa straighten it out. Lynch did so. About 1 or 1:30p.m. Lynch went to the exhibitor and suggested that Klein-man "contact one of these localdisplayhouses, have somerepairs done to [the] exhibit in their shop and bring thething back," and Kleinman said he would give consider-ation to the-suggestion.Lynch didnot indicate the basis forhis advice.Thiswas Segal'sand Lynch's first show in NewYork.--Frank Viggiano testified that Darnel Treacy, United'scarpenter foreman, first told-him that the men had ceasedworking on the exhibit. Frank thereupon accompaniedTreacy to the-exhibit, where, by inspection, he learned thatthere were some "old"panels bearing the umon label andsome"new" panelswhich were not stamped. This situationwas unique in Frank's experience. Frank testified that thecarpenters told him there were no union labels. However,at another point he testified that he "never- spoke to themen at all."He then sought out Kleinman, who, in answerto Frank's question, said he would find out why there wasno union stamp. Frank testified that the exhibit containedno identification of its maker and he denied that he everasked Kleinman who had built it. Frank testified that hethen spoke to his brother, who undertook to resolve thematter.Then,according to Frank,about noontime, he wasinstructed by Viggiano to have men assigned immediatelyto erect the exhibit. Frank further testified that at 12:30p.m., right after lunch, he and Treacy took two carpentersto the exhibit but the work could not proceed because theexhibitor was not present.Treacyhas been a supervisor and general carpenter fore-man for United for about 3 years. In that capacity, it is hisfunction,with the assistance of five or six subforemen, to"assign the men to their respective jobs and see that thejobs are done to the best of their ability and as quickly aspossible."He is a longtime member of Respondent's Inter-national, having cometo the UnitedStates in 1958 withunion "clearance."Treacy testified that LaRosa informed him of the twocarpenters'refusal to continue erection of the AmericanEnka exhibit and Treacy thereupon assigned them to otherwork. Treacy testified that he-did not examine the exhibit.Between 11:30 and 11:50 a.m. Viggiano instructed Treacyimmediately to put two carpenters on the job to be surethat the exhibit was erected forthwith. Treacy could not doso immediately -because of the imminency of the luncheonbreak. At the end of the break, at 12:30, Treacy,accompa-nied by Frank Viggiano, took two carpenters to the exhibit,but it was impossible to have work commenced'because noexhibitor's representative was present,Thereafter;three tofive times between 12:30 and 3:30 p.m. on Friday, May 31,he took two carpenters to the American Enka exhibit pre-pared to erect the exhibit,but there was still no representa-tive of`the exhibitor present. Treacy testified that Unitedhas a strict rule that the exhibitor must be present to signfor the commencement of work and/or to instruct the car-penters as to the work to be performed.-The only excep-tions to the rule,according to Treacy, require advance ar-rangementswhereby, for an additional charge of 20percent, United will undertake to ' supervise- the work pur-suant to blueprints.Treacymade no attempt, to find a rep-resentative of the exhibitor and, when none had appearedby 3:30, he released all carpenters not then working. -'Treacy further testified that, while he believes he workedthe-next day, Saturday, he did not learn that the AmericanEnka exhibit was going to be or had been removed.Indeed,he did not learn of that fact until long after the event,shortly before thehearing-in this case.He also, testifiedthat,while he assumes he assigned men to the erection ofthe exhibit,-he had no specific recollection of doing so.Indeed, he did not specifically recall having seen the exhib-it on Monday.-James Viggiano testified that he arrived at the Coliseumabout 11. a.m. on Friday, May 31. He then learned fromFrank, the steward, that there was a "little problem"-on theAmerican Enka exhibit. Viggiano proceeded to that exhib-it,where-,he found LaRosa and Kleinman. Kleinman indi-cated- that he felt there should beno problem since theexhibit had been made by a union'shop. Viggiano inspect-ed the exhibit and,finding that only a few,of the panelsbore the union stamp, he asked who had built it. WhenKleinman identified the builder as ECC; Viggiano indi-cated that there would be no-difficulty if-that informationwas confirmed. Viggiano thereupon telephoned Fisher andcomplained about the absence of'union labels, whereuponFisher indignantly' replied that ECC had not built the ex-hibit.Viggiano in turn became irate at Kleinman.Viggianotestified that he said it made no difference to him where orby whom the exhibit had been !constructed but that heneeded proper information"so [he] could give an honestanswer to the men." According to Viggiano,Kleinmanthen asked if, he might "pay any money' to your pensionfund . . . . [o]r to your union or to yourself or anyone."Thatsuggestion embarrassed Viggiano and he rejected it,saying all he wanted from Kleinman was an"honest an-swer"concerning the exhibit.Kleinman said he would NEW YORK DISTRICT COUNCIL OF CARPENTERScheck into the matter further and left. Viggiano testifiedthat he then told Frank and Treacy to be sureto "get menon that job." Viggiano then left the Coliseum, and did notreturn that day. He denied haying met with-Kleinman laterand directing that the exhibit be sent out to a union shop.Viggianosaidhe first learned of the contemplated removalof the- exhibit at his home, where, about 4:15 or 4:30, hereceived a telephone.call from his brother. In that conver-sationFrank revealed that the exhibit had not been erectedthat afternoon because of the absence-of a representativeof the exhibitor.After learning from Frank that the exhibitor planned onsending the exhibit to ECC, Viggiano tried unsuccessfullyto telephone Fisher.On Saturday morning Viggianoreached the ECC- foreman, who was unidentified, by tele-phone. According to Viggiano,, the foreman said that hehad been "ordered in special for a job that's coming out ofthe Coliseum." Viggiano testified that he said to the fore-man, "I'd appreciate it very much if whatever work youcan do, go right ahead and do it. I'd appreciate don't putno stamp on this exhibit that you don't perform any workon. . . . I would appreciate, that very much because it isnot right for you to stamp anything you didn't do any workto." In a change of language and emphasis, he later testi-fied that he told the foreman not to put the union stamp"on anything you didn't build."-ECC's bill to Zelenko covers tranportation, drayage, andan item of $260 for "open shop Saturday 6/1/74 to receivecases.Unpacking, handling, cleaning, revisions per instruc-tions.(See attached letter) Shop foreman and one mechan-ic 4 hrs.minimum ea.overtime." Fisher first testified thaton the evening of Friday, May 31, he telephonically in-structed his foreman to be at the shop on Saturday to re-ceive this job. He said that he expected the,, foreman toopen thecrates,check the exhibit, and "do what has to bedone." Fisher further testified that he personally did notsee theexhibit. He first said that when he arrived at workon Monday, June 3, the crates had already left. However,he then changed that testimony-and said that he probablydid see the crates at ECC when he arrived on Mondaymorning.Accompanying the crates when they were re-turned to the Coliseum was a letter from Fisher to Viggi-ano, reading: "This will confirm that the major portions ofthe American Enka exhibit at Texpo were trucked to ourshop for work on Saturday, June 1, 1974.Panels and ele-mentswere 'checked, cleaned and revised by union carpen-ters.The material was then returned to the Coliseum onMonday, June 3." When asked why the letter,, was datedMay 31, Fisher said he could not recall when it was, actual-ly prepared. He finally said: `"I say if it was prepared onthe 31st, then it- was a projection of work that was to bedone. If it is a typing error and, it was prepared on the 3rd,it is a statementof work that was done."Fisher_ also testified that he had failed to put unionstamps onthe work at Viggiano's request. In this connec-tion Fisher testified as follows:A. In consultation with Mr. Viggiano the point wasmade not to stamp it.Q.When did he tell you that?A. On the Friday when, I spoke to him.Q.May 31st?A. Right.461- ... it was before I picked up the material.Q.What time of day did this conversation takeplace?A. I spoke to-I guess it was the afternoon, middleto late afternoon, I guess.Q.What else was said during that conversation be-tween you and he?A. I am trying to think if that was-I think I ammixing up the chronology here. I think the conversa-tion was later and I think that was with him and myshop steward or my shop foreman on Saturday.Q. Now, it is possible that you had a conversationwith Mr. Viggiano on May 31st during which time hetold you not to put stamps on the exhibit?A. It is possible. I don't recall it.Fisher said he did not recall whether Viggiano ever toldhim why he should not put stamps on thematerial.Fishermaintained that it is up to the steward whether the unionlabel is used and ECC puts stamps on "things that webuild, not things that we work on.,,When asked why he had sent a letter addressed to Mr.Viggiano when the crates were returned to the Coliseum,Fisher replied:A. That was to verify, I guess, toMr. Viggiano orhis people there that the job had been worked on byunion personnel and that it should be received at theColiseum and set up. I didn't want the thing to bequestioned. I didn't want any problems. I wanted it tobe delivered.... I didn't want the thing to stay on the truck andcome back to me. I feltitwas a safeprocedure to do it.He knew there had been difficulties on the job before andhe was "hedging against any further difficulties and [he]was trying to clarify the fact that it had come back to [his]place and had been worked on" byunion carpenters.Although Fisher first indicated that he had reluctantlyordered his foreman to work on Saturday especially for thisjob, and the ECC bill referred to "opening" the shop, Fish-er subsequently disclosed that the foreman and the laborerwere in the shop that Saturday for other work. Fisher didnot know how much time the foreman and/or the laborerhad spent on this particular matter. However, he hadcharged Zelenko for 4 hours of overtime,theminimumguaranteed by Fisher's collective-bargaining agreementwith Respondent.' Fisher did not know what other workwas performed at the shop on Saturday, June 1, and itprobably was not charged to customers. Fisher testifiedthat "minor repairs" had been made on the AmericanEnka exhibit but he was unable to specify the nature of anysuch repairs. He conceded that any repairs done mighthave been necessitated by the transportation. Neither theforeman-nor the laborer who allegedly worked on the jobwas called to testify. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDFisher also testified that it is common for an exhibitor tosendin an exhibit and request that ECC inspect it and dowhatever work is necessary. It appears, however, that anysuch requests relate to old exhibits which have been used inthe past and then stored; -they are then inspected and read-ied for reuse in another show. It is not customary to have anewly constructed exhibit so handled, especially when ithas already arrived at the show site. Exhibits, are removedfrom show sites to shops only when substantial repairs areneeded for which there are no facilities at the show sites.ECC has made major repairs on a few nonunion "do-it-yourself" exhibits but never on a nonunion commerciallybuilt exhibit.It isundisputed that the exhibit was returned on Mon-day with no new union stamps on it. It bore no sign of anyrepairs or alterations. United employees, members of Re-spondent, uncrated and erected the exhibit betweenaround 3 and 9:30 p.m. Zelenko personnel then did thefinal decorating, working until about 3 or,3:30 a.m. Unit-ed's bill, which Kleinman paid, showed exhibition worker's(laborer's) work of 1 hour at straighttime and 6-1/2 hoursat overtime rates; and 25 hours of carpenters' labor at over-time rates.3.The AudioShow at the Statler Hilton HotelThe Audio Show was scheduled to open at the StatlerHilton Hotel in New York City on October 3, 1974, with apreview on the evening of October 2. Martin Jaffe 10 de-signed an exhibit for Garrard and had it built by Graphic.Manncraft was the labor contractor that provided all laborat the show. Manncraft's carpenter employees are repre-sented by Respondent.Manncraft's labor order form contains the statement:"All labor used in opening of cases and in erection anddismantling of exhibitsmust be done by accredited unionmen.The first two men required for this service must becarpenters and the third man, if required, may be a laborer...." Howard (Skip) George, a sales executive for Mann-craft testified that Manncraft does not routinely send ex-hibitors any special instructions about union labels. How-ever, he added, "To alleviate the problems, sometimes werequest show management to put in their bulletins that theexhibits do bear a union label if at all possible." The finalqualification is addressed to exhibits coming from cities inwhich there are no Union shops.Around 10 a.m. on October 1, John LaPolla and BenRusso, carpenters employed by Manncraft, started to' un-load the crates to erect the Garrard exhibit. Jaffe testifiedthat the two carpenters worked until lunchtime and thenresumed after'lunch. About 2 p.m., with the exhibit partial-ly erected, a man whom Jaffe-assumed to be a foreman orjob steward approached and asked if the exhibit had beenbuilt by -Graphic. The man was later identified as shopstewardMarioGiovaniello (generally and hereafter re-ferredto as Mario). Upon receiving Jaff e's- affirmative answer,Mario 'ordered the carpenters to stop working and to10 Jaffe, as president of Martin Jaffe Design Inc , was working in a jointventure with LPA, an advertising agency, with whom Garrard had contract-edleave-the room. When Jaffe asked for an explanation, Mar-io said that the exhibit had been built by a nonunion shop.Jaffe thereupon telephoned Graphic. Graphic's secretaryassured Jaffe that the Company -was unionized and saidshe would have the union representative call Jaffe. Jaffetestified that while he was awaiting communication fromthe union representative,Mario again visited the exhibitand warned Jaffe not to haveany further work done on it,on penalty of having the entire show closed down. Jaffealso spoke to hotel representatives, who said that the prob-lem could be solved only between the two unions. SkipGeorge later informed Jaffe that,sinceno solution-hadbeen reached, the only possible course was to have theGarrard exhibit removed from the show. According toJaffe,Garrard refused to have the exhibit removed,even ifits presence resulted in'closure of the entire show. No fur-ther work was done on the exhibit that day. Sometime thatafternoon Local 810'set up a picket line at the'freight en-trance of the hotel.When Jaffe arrived at the hotel the nextmorning, theLocal 810 picket line was still there. There were no carpen-ters at the Garrard exhibit. William Gould,representativeof Local 810, arrived and reported that they had been un-able to resolve the dispute, but he said he wouldsee thatthe exhibit was erected, even- if he had to provide laborthrough his union. Jaffe and an-eiriployee of Graphic actu-ally did some work on the erection that morning. Afterlunch Mario announced that the matter had- been settledand the exhibit was then erected, being-completed in timefor the 6 p.m. opening of the show preview. ' 'Although Jaffe was an honest and conscientiouswitness,he was unfamiliar with most of the persons involved andthus could not adequately identify all individuals. For ex-ample, he testified that at one point two people arrived and"they proceeded to' tell me that they thought that this prob-lem could be resolved if Garrard wouldgive assurances inwriting-that they would' never use Graphic Displays againto construct an exhibitJaffe did not know the men butsaid he assumed that they were "the ' shop steward of theTeamsters Local that handles the unloading of the trucksthat deliver the exhibits" and "some higher up." It is un-likely that this identification was accurate.Gould, Local' 810's representative, testified that, afterhaving talked to Jaffe by telephone, he went' to the hotel,arriving about 4 p.m. on October"l. According to Gould,Mario identified himself as the shop steward and statedthat the Garrard exhibit could 'not be erectedbecause itwas made by Graphic, which was -nonunion. Gould quotedMario as saying: "They always-try tesne'ak thesethings inon us and we catch them and now and then':... And theydon't have 'a Union label and they don't employ UnionCarpenters."Mario said he represented' Viggiano, -but herefused Gould's request that Mario call Viggiano.`WhenGould asked to have the work continue while-Gould triedto reach Viggiano,!! Mario said "he couldn't do it,he was ondirect orders from Mr. Viggiano' not to allow-anything intothe hotel that doesn't have a Union label on it." Gouldthen spoke to Mrs. Murphy, general director of the show,who expressed sympathy but said she could not help be-cause of an existing agreement with Respondent. At thatpoint, according to Gould, a-spokesman for the Exhibition NEW YORK DISTRICT COUNCIL OF CARPENTERSWorkers Union stated that his union was supporting Re-spondent and that the show would be closed. Gould testi-fied that at this point he decided to put up a picket line toadvise the public that "Carpenters refuse to handle materi-alsmanufactured by members of Local 810, I.B.T." Thepicketing was conducted from about 5:30 p.m., October 1until about 1 a.m., October 2, when work ended, and thenwas resumed again about 7:30 or 8 a.m. on October 2.When Gould arrived at the exhibit about 8 a.m. on Octo-ber 2, he spoke to George,'who said he had closed down theGarrard exhibit on Viggiano's orders, by which Georgeconsidered himself bound. Mario appeared a little laterand said, "We are going to throw that exhibit out of thehotel."Gould replied "that the exhibit is going to staythere even if we had to bring our own shop people in toerect it." Gould further said that, if it were necessary as aretaliatorymove, "maybe our drivers would not deliverstuff to the hotel."About 11 o'clock Viggiano telephoned Mario, whoturned the phone over to Gould. Gould and Viggianoagreed to meet in the future, presumably to work out somepermanent solution. Viggiano then directed Mario to havethe work performed. Thereupon LaPolla and Russo werereassigned to the work and-the exhibit was erected withoutfurther difficulty. Gould had the Local 810 picket line re-moved.Gould testified that about 10 days thereafter be spokewith Viggiano by telephone. According to Gould,, Viggianosaid that he had an agreement with the people who did thework in the hotel that all material handled must bear theunion label. Viggiano suggested that possibly two membersofRespondent could be_ employed in Graphic's shop, sothat Graphic would have access to Carpenters union labels.Gould said that was impossible because Graphic's workinvolvedmany additional crafts, such as electricians,upholsterers,, painters; etc. Further; said Gould, Graphic'scollective-bargaining agreement bound it to employ onlymembers of Local 810. At that point Viggiano indicatedthat further difficulties could be expected in the, future.Gould also quoted Viggiano as saying that it was,his broth-er, Frank, who had discovered the presence of the Graphicexhibit at the show.,Joseph.Lovell and Walter Quinones, Local 810 represen-tatives, also went to the hotel late in the afternoon of Octo=ber 2. They both testified and quoted Mario as having saidthat he was under orders from Viggiano "not to work onany stuff that doesn't have Carpenters' label on it" (Lov-ell),and "that they weren't going to touch anything fromGraphic Displays" (Quinones).Here, as in the Coliseum matter, Respondent's version ofthe facts differs in, material respects from that of the Gen-eral Counsel's witnesses, with Respondent maintaining thatLaPolla and Russo ceased work on their own initiative, outof personal conviction, rather than at the instigation ofunion representatives.LaPolla testified that when he was first assigned to theGarrard exhibit he saw on. some of the crates a label of"some kind of a display company"; he thought "there wasa label on saying Graphic Displays." On cross-examinationhe repeated this statement, adding, "I never heard of thecompany . . . but . , . we, continued to take the materials463out and then we start working." He testified that, althoughhe saw no union labels on the crates or' on the variouspanels as they were removed, he and -Russo finished un-crating the entire exhibit because it frequently happensthat only the last panel bears a stamp and they did ,notwant to take it upon themselves to walk off the job prema-turely. After the last panel had been removed and no unionlabel was found, he and Russo informed -Mario that theywould not continue work on the exhibit. However, theyacceded to Mario's request to continue temporarily, whileMario tried to reach Viggiano. According to LaPolla,about 20 minutes later, with Mario having been unable toreach Viggiano, LaPolla and Russo refused to continueworking. At that point Alfred Frodella, Manncraft's_ fore-man, assigned them to other work, where, they remaineduntil 3:30 p.m., when they left the hotel. The next morningthey were assigned to another exhibit. About 11 a.m. Marioasked them to complete the erection of the Garrard exhibit"as a personal favor" to Viggiano. They did so. Whenasked why, the men had eventually erected the exhibit,which still lacked union labels, LaPolla said that he "hadfaith" that .his business agent was "going- to do the rightthing" and "would be able to get it straightened out andthings would be right." LaPolla said that he did not- there-after inquire, and never learned, how the matter had beenresolved., LaPolla further testified that he knew of no dutyon the part of union members to "promote the Union la-bel," but, as a union member, he personally refuses to workon nonunion goods. He explained that "if the shop is doingwork with nonunion help- that means my brother Unionmen are going to get hurt. This, is what -it means; that theywill get knocked out of a job or maybe me might beknocked out of a job." He further testified that never be-fore in his 28 years as a member of the Union, workingboth in shops and at exhibitions, has he ever had occasionto work on goods not bearing the union stamp.Mario testifed that about 2 p.m., after LaPolla and Rus-so-had emptied all the crates- and found no union label,they =approached Mario and said they would not erect theexhibit. At his request, the men resumed work for about 20minutes, during which time Mario attempted unsuccessful-ly to communicate with Viggiano. The two carpenters thenrefused to continue and Frodella, the foreman, assignedthem to other'work.,Mario testified that he then stationed himself at a tele-phone, awaiting a call from Viggiano. Except for a briefencounter with Gould, Mario spent the rest of the day,until after-5:30 p.m., waiting for Viggiano's call, which nev-er came. _ LaPolla and Russo-left the premises about 3:30p.m. and all other carpenters left by 5:30, p.m. Mario gavehis vigil at the telephone as the reason he had not workedon the Garrard exhibit or attempted to have any other car-penters assigned.According to Mario, Gould arrived during the afternoonwith about four other people. They created a great commo-tion by yelling obscenities and-engaging in similar conduct.When Mario informed him that the carpenters refused toerect the exhibit because of the absence of union- labels,Gould said that if the carpenters refused, he would do ithimself, and then threatened to close the entire show down.Mario testified that upon arriving at the hotel the next 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDmorning he- immediately tried to reach Viggiano by tele-phone and was finally successful about 8:30 a.m. Viggianoasked to speak to Gould, but Gould was not present at thattime. At that point' Mario proceeded to work at miscella-neouschores assigned by Frodella. According to Mario,Gould arrived about 10:30. When Viggiano telephoned,about 11 o'clock, Mario turned the phone over to Gould.After Viggiano and Gould conversed for a while, Mariotook the phone again-and was instructed by Viggiano tohave men assigned to the Garrard exhibit immediately.Frodella then reassigned LaPolla and Russo, who proceed-ed to erect the exhibit without further incident.Frodella testified that after the two carpenters initiallystopped work and then temporarily resumed at Mario's re-quest, "[t]hey continued to unpack all the crates. In fact,they had to go down to the street because there were one ortwo crates that were too large to get on the freight elevatorand 'they had to be unpacked downstairs." Then, inFrodella's presence, the men refused to continue ""becausethey still hadn't located a Union stamp after unpacking thecrates downstairs." Frodella thereupon informed Jaffe ofthe, problem and assigned the men to other work, to pre-vent Garrard's having to pay for nonproductive time. Fro-della testified that he assigned the two men to a simple jobso that they would be available "in case the thing was re-solved . . . because nine times out of ten a thing like this isresolved very fast." He did not ask LaPolla and Russo tocontinueat the Garrard exhibit and they left the hotel atabout 3:30 p.m. Frodella said he asked "many men" to dothe work but -they felt very strongly just the way JohnLaPolla and Ben Russo did, it didn't have a Union label onit and they felt they just didn't want to do it. They wantedto protect their brothers that are in the shops, that aredoingUnion jobs and in the United Brotherhood." Frodel-lamaintained that this attitude was common among thecarpenters.He also testified that he had never had anycarpenters refuse to obey his work orders.George testified that he was informed about the problemby Mario sometime in the afternoon of October 2. Georgeinspected the exhibit and confirmed the absence of unionlabels.Gould arrived about 5 or 5:30 p.m. and threatened"to close this whole place up, [to] picket the whole hotel."The next morning he spoke to the show manager andexhibitor's representatives. He told them that, while diffi-culties had arisen before, in this case he was powerless be-cause "now it is not a problem of one union, it is twounions, which is unusual with the union label business." Asa management representative George was "in the middle... between two unions." He could suggest no remedyother thanremovalof the exhibit from the show. Garrardrefusedto have the exhibit removed.Then Gould remonstrated at George's having advisedremoval of the exhibit. Gould insisted that the exhibitwould remain if he had to erect it himself. When Georgesaid that the' two unions should settle the matter betweenthem, Gould' said he had been trying, unsuccessfully, tospeak with Viggiano. Then, obtaining a telephone numberfrom Mario, George called Viggiano. Viggiano said thatremoval of the exhibit was unnecessary and would notsolve the problem. Viggiano said he had tried to reachGould that; morning and would try again.George also testified that he did not know who had builtthe Garrard exhibit and that in about 75 percent of casesthe identity of the builder is not shown on an exhibit. Hehad never heard of any difficulties between Graphic andRespondent. On many previous occasions, according toGeorge, individual carpenters had refused to work bn ex-hibits not bearing the union label.Viggiano testified that, about 4 p.m. on October 1, hetried to telephone Mario at the hotel, but.there was noanswer. About 8 a.m. the next day Mario telephoned himat the union office. Viggiano testified that he then directedMario to "get some men and get the job" done, but Marioreplied that "nobody wants to get near here. They're allscared here. It's like a panic.... Up and down the corri-dor. Everybody is hollering. That's why I wasn't near thephone yesterday." Viggiano then said that he was sched-uled to be at the Coliseum at 11 a.m. and would be in hisoffice until a little after 10. He said he would telephonelater and asked Mario to have Gould available. Viggianoalso testified that George telephoned about 9 a.m. and saidthat "the show manager is a little peeved and there's astrike going on here and the show is in jeopardy, that she[the show manager] wants to have the exhibit pulled out ofthe show." Viggiano told George not to have the exhibitremoved.Thereafter Viggiano went to the Coliseum, where he ar-rived about 11 a.m. From the Coliseum he telephoned thehotel and spoke to Mario and then to Gould. After anapparently heated exchange of mutual recriminations,Gould agreed to take down the Local 810 picket line andViggiano instructed Mario to "get the same two men andtellRusso and LaPolla that' I says to dome a personalfavor and I'll explain later, to have that job set up." Within10 minutes Mario reported to Viggiano that everything wasall right.Viggiano's office is on 23d Street; the Statler Hilton is on32d Street at 6th Avenue; and the Coliseum is on 59thStreet near 10th Avenue. Viggiano's regular morning workat his office is usually completed by 9:30 a.m. On cross-examination, Viggiano was asked why he had not stoppedat the Statler Hilton en route 'to his 11 o'clock meeting atthe Coliseum. After conceding that counsel "could have apoint there," Viggiano proceeded to give the following ex-planations: he did not even think of it; he thought it wouldbe of no avail if Gould was not there;,he was very fearfulfor his own safety because of Mario's statement that thesituation was like a "revolution" or "panic"; and there wasno "crisis" or "emergency" requiring Viggiano's interven-tion; the problem could be readily resolved by a telephoneconversation with Gould, in which they could "resolve itlike gentlemen,two business representatives.C. Discussion and Conclusions1. Section8(b)(4)(1) and (ii)(B)The secondary boycott allegations present essentiallyfactual issues, requiring resolution of the credibility of con-flicting testimony. On the basis of careful observation ofthe demeanor of the witnesses, consideration of significantinconsistencies within the testimony of Respondent's wit- NEW YORK DISTRICT COUNCIL OF CARPENTERSnesses,and appraisal of the probabilities, with due regardfor the overall pattern, I have concluded that, as alleged,Respondent induced and encouraged the two work stop-pages involved with the intention of causing the exhibitorsand designers to cease doing business with Graphic.The basic factualissueconcerning the Coliseum incidentiswhether, as the General Counsel maintains, the menwere ordered off the job by shop steward Frank- Viggiano,or whether, on the other hand, as Respondent contends,the men walked off on their own initiative. The testimonyof Respondent's witnesses contains numerous inconsisten-cies and implausibilities fatal to its position. A representa-tive few of them will be discussed here.Barofsky, the carpenter, testified that he first spoke tohis foreman. Treacy, however, testified that he first heardof the difficulty from his superior, LaRosa. It is not possi-ble that Barofsky simply mistook LaRosa as the foreman,since LaRosatestified that he learned from Lynch, who, inturn, testified that he received his information from Segal.And Segal testified that he learned of the problem from theexhibitor. Significantly, Segal quoted the exhibitor simplyas having reported that "there was a problem, that hecouldn't get his display in." Frank Viggiano- testified hewas informed of the difficulty by Treacy. Thus, the onlywitness for Respondent who claimed to have firsthandknowledge was Barofsky. But the testimony of Respond-ent'sotherwitnesses clearly establishes that Barofskyspoke to somebody else before he talked to Treacy. Since itis the steward's function to check on jobs at their inception,it is a reasonable inference that Frank had checked on thisjob.. It thus becomes most significant that Frank testifiedboth that he had not spoken to carpenters at all,and that hehad asked them about the presence or absence of unionlabels. I credit Stasse's testimony and discredit Barofsky'son this point."Treacy, an important witness for Respondent, was alsoincredible.For example, he' testified that, beginning at12:30, he took carpenters to the American Enka exhibit upto five times but they could not work because no exhibi-tor's representative was present. However,-Lynch, anotherwitness for Respondent, apparently had, no difficulty talk-ing to Kleinman about I or 1:30 p.m. Treacy's incredibilityis further shown in his testimony concerning the events onMonday. He professed not to recall having seen the Ameri-can Enka exhibit or having assigned carpenters. to it onhad left the Coliseum. If so, and if, as he maintained, hehad been instructed on Friday toassignmen immediately,presumably he would have done so at 8 a.m. on Monday.But the evidence is undisputed that -the exhibit did notreturn to the Coliseum until Monday afternoon. If true, hisfailure to recall the American Enka, occurrences on Mon-day would effectively negate his testimony concerning theevents on Friday particularly in view of his further testimo-ny that he runs a tight ship and closely controls assign-ments, including, reassignments at lunchtime. Treaty's tes-iiHowever, despite Respondent's attempt at impeachment, I creditBarofsky's testimony, in answer to apparently unanticipated questions, thata principal function of union stewards is to see that all goods bear the unionlabel or else "the work wouldn't go on."465timony was also unsatisfactory as to his method of choos-ing the carpenters whom he claimed he took to the Ameri-can Enka exhibit on Friday afternoon.Viggiano testified that around-11:30, before lunch, 'heinstructed Frank and Treacy to have carpenters assigned tothe job immediately.It isunexplained why thesame menwere not -asked' to return to the job "at the personal re-quest" of Viggiano, a procedure successful in the later epi-sode at the Statler Hilton and apparently on other occa-sions.More importantly, it is difficult to understand whynobody advised Stasse, LaRosa, Kleinman, Lynch, or Se-gal of Viggiano's alleged instruction. Obviously they wereall concerned. Had they been informed, it is virtually im-possible that the exhibit would- have been left unattendedthat afternoon, as Treacy and Frank said it was. Nor is itexplained why Viggiano maintained .that he did not carewho had built the exhibit, but had asked' Kleinman, andchecked up with Fisher, only to be able to provide an"honest" answer to the "men." But it is difficult to seewhat constructive purpose an "honest" answer would serveif,as Viggiano also protested, he consistently advised thecarpenters that it was entirely up to them whether or not towork on materials not bearing the union label. Since it isundisputed that several unlabeled exhibits were being erec-ted, the inference is clear that Viggiano's concern was withthe identity, of the builder.There is one other disingenuous aspect to Viggiano's tes-timony. It will be recalled that, at the instigation of Perse-na, representing the Coliseum, Segal issued a special bulle-tin to Texpo exhibitors telling them that Respondentrequires that all exhibits be made by Respondent's mem-bers and bear Respondent's label. Viggiano said he did notknow if the rule was still in effect `,`[b]ecause to me, theColiseum, whatever they send out, it is not for me to goand check it." But Segal testified that he discussed hismemorandum with Viggiano, who said the lateness of thememorandum might cause some problems, but -they couldbe resolved. It is doubtful, to say the least, that the Colise-um would fabricate, maintain, or distribute such a rule onits own motion. It must be borne in mind that Viggianovisited the Coliseum virtually every day and his brotherserved full time as shop steward- at the Coliseum. At thevery least, Respondent has acquiesced in being quoted asrequiring union labels on all materials.12Respondent's evidence with respect to the Statler Hiltonincidentisasdefective as that concerning the Coliseumevent. In view of his past uniformsuccessin speedily re-solving problems, Viggiano's delay in addressing the prob-lem may in itself constitute adoption or "encouragement"of the work stoppage. His multifarious and inconsistentexplanations of the delay reinforce the inference that hewanted to have the Union's strength fully recognized, as awarning for the future. In that "explanation" he spoke of12 It may well be that the Coliseum rule, when coupled with the provisionof Respondent's constitution subjecting members todiscipline for handlingnonuniongoods if the "owner or architectspecifiesthat unionmaterialsshall be used,"constitutes"an `inducement'or `encouragement'to the ac-tion" of Barofsky and Powers within the prohibitionof Sec.8(b)(i)(4) of theAct.Local 3, International Brotherhood of ElectricalWorkers, AFL-CIO(New York Telephone Co),140 NLRB 729, 740 (1963),'enfd. 325 F.2d 561(C.A. 2, 1963). However, since no such allegationis contained in the com-plaint,no specific finding of such violationis here made. 466DECISIONS OF NATIONAL LABOR RELATIONSBOARDfear for his own safety, based on reports The had receivedfrom Mario and George of virtual panic created among themen by Local 810's representatives. Significantly, however,neither Mario nor George testified,that the carpenters werein fear or that either of them had -so informed Viggiano.LaPolla-was apparentlyunaware of the presence of Local810 representatives and- testified that he did not discuss itwith other workers.-.- -Viggiano testified that only a relatively few carpenters,principally"old-time" shop carpenters,-refused to work- onmaterials -that did not bear -the union label. But Frodellatestified-that of the approximately 16 to 18 carpenters onthe payroll 'at the time, 6 or 8, in addition to LaPolla andRusso, refused "to go on the job. .because it didn'thavea Union stamp." In view of Viggiano's testimony, it is im-possible to believe that every carpenter asked to work onthe Garrard exhibit refused to do so out of personal con-viction.13Nor is it possible to believe that the carpentersrefused to work- on the-exhibit out of fear engendered bythe antics of Local 810's representatives, as Viggiano quot-ed Mario as having said. Neither Frodella nor, Mario sotestified.Frodella testified that he had not asked the re-maining carpenters to work, on the Garrard exhibit,simply"because they were all busy in other exhibits" at,thetime.Since -it was Gould's aim to compel erection of the Garrardexhibit, even to the extent of threatening closure, of theentire show, it is unreasonable to assume that the carpen-terswere afraid -to erect the Garrard- exhibit, but had noqualms°about the other jobs. If, they had any fear as to theGarrard, exhibit, it would more likely have been related toRespondnet's requirements.Respondent emphasizes the fact that -numerous non-union exhibits are erected by Respondent's members with-out question. But this fact, rather than, negating union re-sponsibility in the episodes here involved, tends to support.theGeneral- Counsel's position.--11,"1Viggiano credibly testified that he wanted to cooperatewith out-of-town exhibitors since trade shows provide.workfor members of his Union. Thus it would be self-defeatingfor ,Respondent to refuse to erect exhibits made by theexhibitors themselves or -at places where there were nounion-affiliated-shops.However, the same considerationswould, not apply to exhibits built by nonunion shops in theNew York area. Every exhibit made locally in a nonunionshop represents sia loss- of employment to Respondent'smembers. In view of the well-known, history of the relation-ship between the Teamsters. International and the AFL-CIO, it would not be unduly speculative to conclude thatRespondent's representatives and members would be espe-cially resentful of losing employment to members of aTeamsters locaL There is a special ring of truth toKleinman's testimony that Viggiano protested-that Re-spondent's members did not drive trucks and Teamstersmembers should not do carpentry.The necessary'inference from all the evidence is that Re-spondent was , embarked on a jurisdictional - vendetta13 It is also difficult to ascribe to sheer coincidence the concerted refusalof Barofsky and'Powers,,apparently strangers to each other, to erect theAmerican Enka exhibit at Texpo '74, particularly when other exhibits with-out union labels were erected without problemsagainst Local 810.' This conclusion is reinforcedby Gould'suncontradicted testimony that Viggiano in' effect threat-ened further, difficulty in the future when Gould rejectedthe proposed solution of having some members of Respon-dent employed by Graphic. The Coliseum and Statler Hil-ton incidents here involved were part of a continuing pro-gram by_ Respondent to keep -exhibitors- from '°usingGraphic because its employees were represented by Local810 rather than -by Respondent. There is no doubt thatFrank Viggiano and Mario Giovaniello, theeshop stewards,were acting as agents of Respondent under Viggiano's di-rection when they ordered the work stoppages. The exhib-itors, designers, and show managers, clearly= neutrals in thelabor dispute between Respondent and Graphic, were sub-jected to coercion to cease doing business with Graphic..Accordingly, on all the evidence, I find,and concludethat, as alleged in the complaint, Respondent violated Sec-tion 8(b)(4)(i) and (ii)(B) in both instances.2. Section 8(b)(6)The complaint alleges -that Respondent violated Section8(b)(6) of the Act when Viggiano caused Zelenko to payECC some $800 for having the American Enka exhibit re--moved from the Coliseum to the-ECC shop and then re-turned to the Coliseum, with no work having been per-formed ,or intended to be performed on the exhibit.Initially,Respondent denies that Viggiano or any otherrepresentative. ofRespondent was responsible -for themove. Respondent further argues that, even if it is foundthat Viggiano did cause the roundtnp and resultant pay-ment by= Zelenko, Respondent did not violate Section-8(b)(6) because work, was actually performed on the exhib-it.According to Respondent, the case is controlled byNL.R:.B. v. Gamble Enterprises, Inc.,345 U.S. 117 (1953),and-American Newspaper Publishers, Association v. N.L.R.B.et al.,345 U.S. 100 (1953). The=General Counsel and Local810, Intervenor, argue that the case is governed by theBoard's more recent decisions, inMetallic Lathers Union of-New York-and Vicinity, Local 46 of the Wood,Wire andMetal Lathers International Union, AFL-CIO (ExpandedMetal ; Engineering Co. and Special Sections,' Inc.), 207NLRB 631 (1963), andLocal 456, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica (J. R. Stevenson Corp.),212 NLRB'968 (1974).-InGambleandAmerican Newspaper Publishers,unions,compelled employers to utilize and pay for services per-formed by employees even though, the employers did notneed or want the particular slices. Construing Sectionemployees actually ,performed the substantial work forwhich they were paid, the unions' had not violated Section8(b)(6). InExpanded MetalandStevenson,unions wereheld to have violated Section _8(b)(6) by requiring employ-ers to hire employees for whose services there was no needand no significant or relevant services were intended oractually performed for the employer by the additional em-ployees.In the present case, on all the evidence, I find that Re-spondent, through Viggiano, was responsible for Zelenko's NEW YORK DISTRICT COUNCIL OF CARPENTERS467having the American Enka exhibit make a roundtrip be-tween the Coliseum and the ECC shop.And there is noevidence that Viggiano made any offer,bona fide or other-wise, of services to be performed;he appears to have beenconcerned only to assert Respondent'sultimate controlover what exhibits could be displayed in New York. Hisinstructionsto ECC notto affix the union label to the ex-hibit belies any intention that significantworkwas to bedone. I thus find that"Respondent's demand falls consid-erably short of being a bona fide offer of the competentperformance of relevant services."Stevenson,supra,212NLRB at 971.Fisher's testimony as to the work done was, at best, hear-say and obviously unreliable.Respondent failed to presentthe foreman who allegedly performed the work, althoughhe is still in Fisher's employ and thus presumably avail-able. The evidence was uncontradicted that when the ex-hibit returned to the Coliseum it bore no visible evidencethat any alteration,repair, or other work had been per-formed on it. In this major respect the present case is clear-ly distinguishable fromAmericanNewspaperPublishersandGamble.Thus, I reject Respondent's contention that those deci-sions are controlling here. But rejection of Respondent'sargument does not necessarily entail acceptance of theview of the General Counsel and Local 810 that the factsestablish a violation of Section 8(b)(6).Section 8(b)(6) of the Act provides that it is an unfairlabor practice for a union,to cause or attempt to cause anemployerto pay ordeliver or agree topay ordeliver any money or otherthing of value,in the nature of an exaction for serviceswhich are not performed or not to be performed. [Em-phasis supplied.]InAmericanNewspaperPublishers,supra,345U.S. at 110,111, the Court defined the scope and purpose of this provi-sion as follows:The Act nowlimits its condemnation to instanceswhere a labor organization or its agents exact payfrom an employer in return for services not performedor not to be performed. Thus, where work is done byan employee, with the employer's consent,a labor or-ganization's demand that the employee be compensat-ed for time spent in doing the disputed work does notbecome an unfair labor practice.The transaction sim-ply does not fall within the kind of featherbeddingdefined in the'statute. . '. .... Section 8(b)(6) leaves to collective bargaining thedetermination" of what, if any, work, including bonafide "made work," shalbe included as compensableservices and what rate of compensation shall be paidfor it."employers" for services by "employees." Otherwise stat-ed, it appears to be assumed that the "payments" coveredby the statute are in the nature of "wages"; i.e., paymentsby "employers" for services performed by "employees."American Newspaper Publishers, Gamble, Expanded Metals,andStevensonall involved such payments.As the General Counsel points out, in the present case,unlikeAmerican Newspaper PublishersandGamble,therewas no collective-bargaining relationship between Respon-dent, who made the "exaction," and Zelenko, from whomthe payment was "exacted." 14 But the General Counselfails to note that the absence of any actual or potentialbargaining relationship between Respondent and Zelenkois inherent in the absence of any Zelenko employees inwhom Respondent might have any possible interest, director remote. In other words, although Respondent has "ad-mitted" that Zelenko is an "employer" within the statutorydefinition, it is not as an employer that Zelenko was relatedto Respondent. Respondent brought pressure against Zel-enko as a customer of Graphic, the only employer withwhom Respondent was concerned as such. The situationpresented in this case would not be one whit different ifKleinman (or Zelenko) had been an individual free-lancedesigner with no employees.Zelenko's status is analogous to that of the general con-tractor "employer" inConnell Construction Co. v. Plumbers& Steamfitters Local 100, 421U.S. 616 (C.A. 5, 1975). Inthat case a union representing plumbing and mechanicaltrades compelled a general construction contractor toagree to subcontract its plumbing and mechanical workonly to employees with whom the union had a collective-bargaining agreement. The general contractor had employ-ees, none of whom the Union sought to represent. In hold-ing that the agreement violated the antitrust laws, theCourt rejected the Union's contention that, since the gener-al contractor was an "employer in the construction indus-try," the subcontracting restriction was an "agreement be-tween a labor organization and an employer in theconstruction industry relating to the contracting or subcon-tracting of work to be done at the site of the construction,"within the permissive proviso of Section 8(e) of the Act.The majority there acknowledged that the literal languageof the statutory provision supported the Union's position,but proceeded to reject such literal reading. The Courtadopted the general contractor's argument thatdespite the unqualified language of the proviso, Con-gress intended only to allow subcontracting agree-ments within the context of a collective-bargaining re-lationship, that is, Congress did not intend to permit aunion to approach a "stranger" contractor and obtaina binding agreement not to deal with nonunion sub-contractors.Just as the general contractor was a "stranger" to theUnion inConnell,Zelenko is a "stranger"to Respondent inthe present case. Indeed, it is because Zelenko is a "strang-While the Supreme Court's attention was not specificallydirected to this issue, it clearly was proceeding on the as-sumption that the statute is concerned with payments by14As did the Supreme Court inAmerican Newspaper PublishersandGam-ble,Ihere find it unnecessary to determine whether there was any "exac-tion " 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDer;" i.e., a "neutral," thatRespondent was in violation ofSection 8(b)(4).Itmay be that in the present case some of the"exaction"from Zelenko found its wayto ECCemployees, membersofRespondent.15But mandatory compensation to suchempioyees was not alleged as the violation and does notappear to have been a substantial part of Respondent'spurpose. Indeed, it appears likely that members of theTeamsters received the lion's share,of the money becausethe transportation and drayage costs were higher thanthose billed for ECC's purported services. Respondent'spurpose appearsto havebeen to harassGraphic's custom-ers, with a view of having them stop dealing with Graphic.Thus, Respondent's muscle flexing precisely fell within theprohibition of\Section 8(b)(4)(ii)of the Act. But,it did notfallwithin the limited scope of Section 8(b)(6).A final word should be added on the procedural aspectof the present decision.None of the parties has questionedthe potential applicability of Section 8(b)(6) to paymentsby Zelenko to ECC.The present reading of the statute wasnot raised or argued at the hearing or in posthearing briefs.But I'do not consider myself bound by what I considererroneous legal assumptionsby theparties. If I perceivedany possible prejudice to the parties occasioned by myadopting alegal position different from that of the parties,I should, by appropriate order, reopen the record for fur-ther proceedings. However, the relevant facts have beenfully litigated. There is no dispute as to the relationshipsamong the various persons involved. It does not appearthat any'relevant evidence would have been presented anydifferently if the present basis of decision had been aired atthe hearing. The evidentiary record is adequate for full re-view by the Board and the courts. Accordingly, being satis-fied that the parties cannot be prejudiced by my adoptionof a legal view different from theirs,16 I shall recommenddismissal'of the complaint in Case 29-CB-1952.CONCLUSIONS OF LAw1.Graphic, Zelenko, LPA, United, and Manncraft arepersons engaged in commerce within the meaning of Sec-tion 2(l), (6), and (7) of the Act.2.Respondent is a labor organization within the mean-ing of Section2(5) of the Act.-3.By inducing and encouraging employees of UnitedExposition Service Co. to refuse in the course of their em-ployment to handle or work on goods or to perform ser-vices,,an object thereof being to force or require ZelenkoAssociates, Inc., American Enka Co., and other persons to15 It is not at all clear that any of this money went to members of Respon-dent,since,as set forth above, Fisher testified that the foreman and laborerwho allegedly handled the American Enka exhibit were at the ECC Shop forother workManifestly they would have been paid for that other work inany event.Zelenko was billed for the "minimum" 4 hours of overtimeThere was no evidence as to how long the men worked on that Saturday orhow much compensationthey received.16 It is possible that Respondent might have refrained from admitting thatZelenko is an employer if the present view of the statute had been advancedearlierHowever,Respondent has certainly not been prejudiced,since it hasbeen victorious on this issue despite its "admission "cease doing businesswith Graphic Displays, Ltd., Respon-dent has engaged,and is engaging, in unfair labor practiceswithin the meaning of Section 8(b)(4)(i)(B)of the Act.4.By threatening that its members would engage in awork stoppage and refusal to erect an exhibit built byGraphic Displays, Ltd., Respondent has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(b)(4)(ii)(B) of the Act.5.By inducing and encouraging employees of Mann-craftExhibitors Service, Inc., to refuse in the course oftheir employment to handle or work on goods or to per-form services,an object thereof being to force or requireLincoln Pitt&Associates(and/orMartin Jaffe DesignInc.),Garrard Division of Plessy Company (Garrard Elec-tronics, Inc.) and other persons to cease doing businesswith Graphic Displays, Ltd., Respondent has engaged, andis engaging,in unfair labor practices within the meaning ofSection 8(b)(4)(i)(B) of the Act.6.By threatening that its members would engage in awork stoppage and refusal to erect an exhibit built byGraphic Displays, Ltd., Respondent has engaged, and isengaging,in unfair labor practices within the meaning ofSection 8(b)(4)(ii)(B) of the Act.7.The unfair labor practices set forth in Conclusions ofLaw 3,4, 5, and 6, above, affect commerce within themeaning of Section 2(6) and(7) of the Act.8. It has not been shown that Respondent caused or at-tempted to cause any employer to pay or deliver or toagree to pay or deliver any money or other thing of valuewithin the meaning of Section 8(b)(6) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(4)(i) and(ii)(B) of the Act, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the purposes of the Act, in themannercustomeryin such cases.The evidence establishes that the unfair labor practiceshere found are part of a longstanding general pattern ofharassment by Respondent of Graphic.It further appearslikely that similar misconduct may be, expected in the fu-ture, as long asGraphic's employees are represented byLocal 810 rather than by Respondent. Finally, because ofthe nature of the situation, the number of "secondaries"thatmay be involved is indefinite and potentially large.For these reasons it is deemed proper to issue a broadcease-and-desist order and to provide for wide distributionof the prescribed notice in order that,so far as possible, allpotential exhibitors in the New York area and all employ-ees in related crafts working in the exhibition industry inNew York will be aware of Respondent's commitment notto interfere with Graphic's access to the building of ex-hibits for display in the New York area, by encouraging orinducing work stoppages or by coercing or threatening per-sons dealing with Graphic.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct,' I herebyissue the following recommended: NEW YORK DISTRICT COUNCIL OF CARPENTERS -469ORDER17Respondent, New York District Council of Carpenters,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, its officers, agents, and representatives, shall:1.Cease and desist from:(a) In any manner or by any means inducing or encour-aging any individuals employed by United Exposition Ser-vice Co., Manncraft Exhibitors Service, Inc., or any otherperson engaged in commerce to engage in a strike or refus-al in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on anygoods, articles,materials, or commodities, or to performany services, where an object thereof is to force or requireany person to cease doing business with Graphic Displays,Ltd., or to require any person to cease using, selling, han-dling, transporting, or otherwise dealing in the products ofGraphic Displays, Ltd.(b) In any manner or by any means threatening, coerc-ing, or restraining any person engaged in commerce, wherean object thereof is to force or require any person to ceasedoing business with Graphic Displays, Ltd., or to force orrequire any person to cease using, selling, handling, trans-porting, or otherwise dealing in the products of GraphicDisplays, Ltd.2.Take the following affirmative action, which it isfound will effectuate the policies of the Act:(a)Give written notice to Graphic Displays, Ltd.; Coli-seum Exhibition Corporation; the Statler Hilton Hotel(New York City); United Exposition Service Co.; Mann-craftExhibitors Service Inc.; Zelenko Associates, Inc.;American Enka Co.; Lincoln Pitt & Associates; MartinJaffe Design Inc.; Garrard Division of Plessy Corporation(Garrard Electronics, Inc.); and Local 810, InternationalBrotherhood'of Teamsters, that Respondent has no objec-tion to Respondent's members' erecting or otherwise han-dling exhibits and materials produced by Graphic Dis-plays, Ltd.(b) Post at its offices and meeting halls, and cause to beposted at the offices and meeting halls of its constituentlocal unions, copies of the attached notice marked "Appen-dix." 18 Copies of said notice, on forms provided by theRegional Director for Region 29, after being duly signedby Respondent's authorized representative, shall be postedimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are custom-arily posted. Reasonable steps shall be taken by Respon-dent to ensure that said notices are not altered, defaced, orcovered by any other material.17 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in'Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes.18 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor' Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."(c)Furnish the Regional Director for Region 29 withsigned copies,of the aforesaid notice,for postingby Graph-icDisplays,Ltd.; Local-810, I.B.T.; Coliseum ExhibitionCorporation;the Statler Hilton Hotel(New York City);United Exposition Service Co.; and Manncraft ExhibitorsService,Inc., if they are willing,at locations where noticesto members and employees are customarily posted.(d)Notifythe Regional Director for Region29, in writ-mg, within 20 days from the date of this Order,what stepsRespondent has taken to comply herewith.The complaint in Case 29-CB-1952 isherebydismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government -After a trial at which all sides had the opportunity to pre-sent evidence and arguments, it has been decided that we,New York District Council of Carpenters, United Brother-hood of Carpenters and Joiners of America,- AFL-CIO,have violated the National Labor Relations Act. We havebeen ordered to post this notice and we intend to abide bythe following: -WE WILL NOT, nor will our officers, business repre-sentatives, business agents, stewards, or anyone actingfor us, whatever his title may be, take any action toforce any exhibitor, exhibit designer, show manager,or any other person, to stop doing business withGraphic Displays, Ltd.WE WILL NOT do or say anything to make our mem-bers employed by United Exposition Service Co.,Manncraft Exhibitors Service, Inc., or any other per-son, refuse to erect or work on products or exhibitsbuilt or fabricated by Graphic Displays, Ltd.WE WILL NOT threaten any exhibitor, exhibit design-er, show manager, or other person, or bring any sort ofpressure on them, to make them cease doing businesswithGraphic Displays, Ltd., or refuse to use ex-hibits and materials produced by Graphic Displays,Ltd.We hereby notify our members and Local 810,I.B.T.;Graphic Displays, Ltd.;United ExpositionService Co.; Manncraft Exhibitors Service, Inc.; Coli-seum Exhibition Corporation; the Statler Hilton Hotel(New York City); Zelenko Associates, Inc.; LincolnPitt & Associates;' Martin Jaffe Design Inc.; AmericanEnka Co.; Garrard Division of Plessy Corporation(Garrard Electronics, Inc.); and all other persons andlabor organizations involved in trade shows and simi-lar exhibitions in the New York City area, that wehave no objection to our members working on exhibitsand materials produced by Graphic Displays, Ltd.NEW YORK DISTRICT COUNCIL -OF CARPENTERS,UNITEDBROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, AFL-CIO